Citation Nr: 0606201	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  99-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  What evaluation is warranted from March 1, 1997, for 
Sjogren's syndrome?

2.  What evaluation is warranted from March 25, 2004, for 
Sjogren's syndrome?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran retired in February 1997 after twenty years of 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998, rating decision, by the 
Baltimore, Maryland Regional Office (RO), of the Department 
of Veterans Affairs (VA), which granted service connection 
for Sjogren's syndrome with edentulousness, evaluated as 10 
percent disabling, effective March 1, 1997.  The veteran 
perfected a timely appeal of that decision.    

In February 2001 and January 2004 the case was remanded for 
additional development including VA medical examinations to 
evaluate the various elements of the veteran's service 
connected Sjogren's syndrome.   

Subsequently, by rating action in May 2005 the rating for 
Sjogren's syndrome was increased, from 10 percent to 60 
percent, effective March 25, 2004.  

Inasmuch as this claim involves disagreement with the initial 
percentage disability rating assigned, the Board has 
recharacterized the issues in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since the 60 percent rating 
is not the highest possible rating available under the VA 
Schedule for Rating Disabilities (Rating Schedule), and the 
veteran has not indicated that she is content with this 
rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  


FINDINGS OF FACT

Since March 1, 1997, the veteran's Sjogren's syndrome has 
been manifested by symptoms equating to exacerbations lasting 
a week or more two to three times per year.  The veteran does 
not experience frequent exacerbations and multiple joint and 
organ manifestations that are productive of moderately severe 
impairment of health or acute Sjogren's syndrome, with 
frequent exacerbations, producing severe impairment of 
health.  Additionally, the veteran's Sjogren's syndrome is 
not entitled to a higher evaluation by combining the 
evaluations for residuals under the affected bodily systems.  


CONCLUSIONS OF LAW

1.  Since March 1, 1997, the criteria for a rating of 60 
percent for Sjogren's syndrome have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.88b, 
Diagnostic Code 6350 (2005).  

2.  The criteria for a rating in excess of 60 percent for 
Sjogren's syndrome have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.88b, Diagnostic Code 6350 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty to notify 
the appellant that he should submit all pertinent evidence in 
his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a May 2001 
letter, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the May 2001 notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  Hence, because there is not 
a scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Background

The veteran had over twenty years of service retiring in 
1997.  Her service medical records reveal an approximate 17 
year history of Sjogren's syndrome.   

VA medical records, including outpatient treatment as well as 
examination reports, dated from 1997 reveal continuing 
treatment for very dry mouth, oral mucosa, dry eyes, and 
excessive vaginal dryness, endentulousness, xerostomia, mid 
facial erythema, and acne rosacea.  These records do no 
reflect chronic rheumatologic symptoms in the joints.

In September 1997 the service representative submitted an 
undated memorandum from the Chief, Complete Denture Division, 
Navy Dental School, Bethesda, Maryland.  It noted that all of 
the veteran's teeth were extracted due to Sjogren's syndrome 
which was noted to destroy the glandular function within the 
parotid, submental and submandibular node intraorally.  

An August 1998 letter from the Naval Medical Center, 
Rheumatology Division, Bethesda, Maryland offered a medical 
history and evaluation of the veteran noting a 15 year 
history of dry mouth and eyes.  A lip biopsy was positive for 
Sjogren's syndrome, and she had undergone several clinical 
trials at the National Institute of Health.  She received 
implants in the lower jaw and wore upper dentures.  Her eye 
disorder was significant enough to require cauterization of 
the punctum of both eyes.  She used Celluvisc ointment at 
night and artificial tears during the daytime.  She 
apparently has not been treated with immunosuppressant 
medications, and had no history of joint swelling, lung 
involvement, CNS (central nervous system) involvement, or 
lymphadenopathy.  She did have pain in her heels and MTPs 
(metatarsal- phalangeal joints).  She had a past medical 
history of acne and took Accutane which was discontinued 
secondary to her foot discomfort.  There was no evidence of a 
skin rash, or synovitis in any of her joints.  There was mild 
evidence of arthritis of the hands.  

The Naval Medical Center examiner opined that the veteran had 
symptoms of Sjogren's syndrome for years with severe 
involvement of the mouth.  Her eyes were mildly influenced 
although she had cauterization of the punctum of both eyes.  
There was no other evidence of organ involvement from 
Sjogren's syndrome.  It was recommended that she be started 
on Salagen to improve oral secretions.  She had no symptoms 
of systemic lupus.  

In January 1998 the veteran was hospitalized at the VA 
Medical Center (VAMC) complaining of sharp pain under the 
breast and shortness of breath.  She was subsequently 
assessed with a history of Sjogren's syndrome, shortness of 
breath, fever, pleuritic chest pain, and increased white 
blood cell count.

In October 1998 the veteran was hospitalized for a day at the 
VAMC complaining of weakness.  It was noted she had been seen 
three times over the past two weeks in the emergency room 
with complaints of weakness and "muscle" soreness.  She was 
treated with sodium bicarbonate and potassium chloride.  She 
was asymptomatic by the next day.  She was instructed to keep 
herself hydrated, and she was scheduled for follow-up through 
the rheumatology clinic and instructed to return to 
rheumatology if her weakness or polyuria returned.

In a May 1999 VA dental examination the examiner noted that 
all the veteran's teeth had been extracted due to excessive 
caries in January 1977 due to severe xerostomia secondary to 
Sjogren's syndrome.  Implants were placed in the mandibular 
arch to support complete lower dentures.  There was no 
history of trauma to the teeth or jaws.  The soft tissue of 
the oral cavity was moderately dry.  The diagnoses were 
edentulous maxillary mandibular arch and xerostomia.

The veteran was afforded VA examinations in May 2001, at 
which time it was noted that her current symptoms included 
decreased tear and saliva production.  The veteran constantly 
had dry mouth, eyes, skin, fatigue, and past multiple aches 
and pains of the joints of the upper and lower extremities.  
She was diagnosed with lupus in December 2000.  Her symptoms 
at that time were generalized rash treated with Plaquenil.  
She was also diagnosed with type I tubular acidosis of the 
kidney with hypokalemia.  Lab tests were compatible with both 
lupus and Sjogren's syndrome.  She had positive RO and LA (Ro 
and La autoantibodies), and ANA (antinuclear antibody assay) 
in 1999 at the VAMC.  She also had renal insufficiency with a 
creatine of 1.8.  

The examiner noted the veteran's lungs were clear with no 
wheezes or crackles.  Her heart revealed regular rate and 
rythm with no gallups.  The abdomen was soft, nontender, with 
no enlarged organs.  The diagnoses were Sjogren's syndrome 
and systemic lupus erythematosus.

A skin examiner noted the veteran developed a widespread 
extremely itchy rash which was not limited to sun exposed 
areas in December 2000 which was thought to be pityriasis 
rosea.  However it progressed and about two months ago was 
diagnosed as subacute cutaneous lupus.  She also had 
associated joint pain and fatigue.  Laboratory tests were 
positive for Sjogren's syndrome A and B antibodies. She was 
treated with Plaquenil for six weeks which resolved her rash.  
The fatigue and joint pain however remained.

The examiner noted over the face and upper anterior neck 
there was a poikiloderma pattern with a marked photo 
distribution.  There was minimal dryness and lichenification 
over the dorsal upper arms, and periungual telangiectases on 
the hands.  There were no active lupus-like lesions visible, 
or evidence of alopecia.  There were no associated systemic 
or nervous manifestations.  The diagnoses were subacute 
cutaneous lupus under control with Plaquenil, Sjogren's 
syndrome, and Poikiloderma of Civatte of the anterior neck 
due to chronic sun exposure.

In a March 2004 VA eye examination the veteran's eye symptoms 
were noted to include dry eyes, and an almost constant gritty 
feeling in each eye. She used artificial tears about 20 times 
a day and Celluvisc ointment at night.  On examination, the 
best corrected distance visual acuity in each eye was 20/20.  
Extraocular muscles were full as was confrontation.  Slit 
lamp examination revealed blepharitis approx 2+ on both 
superior and inferior lids, and punctual cautery at the 
inferior punta in the right eye only.  There was significant 
mucous in the tears.  The diagnoses were superficial punctate 
keratitis in each eye, and decreased tear breakup time 
secondary to Sjogren's syndrome, and status post punctual 
cautery lower puntum right eye.

In a March 2004 VA orthopedic examination, the examiner noted 
that the veteran had never been hospitalized or operated on 
for any bone, joint, or arthritic conditions.  She was not 
prescribed any medication for a bone, joint, or spinal 
condition.  The veteran had been treated for arthralgia in 
her hands and feet by the rheumatology clinic at Walter Reed 
Army Hospital.  The examiner noted the veteran was observed 
to walk briskly in the hallway without any assistive devices 
with normal gait and posture.  She was able to dress and 
undress without difficulty.  She could heel and toe walk and 
fully squat.  She revealed a full range of motion (ROM) of 
the shoulders, elbows, wrists, hips, and knees.  

She had a full grip and was able to bring her fingertips to 
the mid carpal crease and oppose the thumb, tip to index, 
middle, ring, and little finger to base of thumb.  The knees 
revealed no varus/valgus instability, anterior/posterior 
drawer signs, McMurray test, or Lachman's test.  Examination 
of the ankles revealed 20 degrees of dorsiflexion, 40 degrees 
of plantar flexion, and no varus/valgus instability, or 
anterior/posterior drawer signs.  The veteran had flexible 
pes planus on standing but normal arches when seated.  There 
were no callosities or tenderness in the plantar aspects of 
the feet, and no hindfoot valgus deformity or tightening of 
the tendo Achilles.  There was no swelling, redness, 
synovitis, deformity, or instability of any joint.  There was 
no evidence of severe degenerative arthritis or inflammatory 
arthropathy.  The veteran had not received any prescribed 
medications or treatment for joint pain in the last 12 
months.  There was no evidence of flareups by history or by 
examination.  Nor was there any evidence of further 
limitation due to pain, loss of motion, flareups, 
incoordination, or weakness.

In a March 2004 skin examination, the examiner noted the 
veteran first had skin symptoms about three years prior when 
she noticed small ulcerative lesion on her back and one or 
two on her arms.  These were very small approximately 2mm 
rounded.  Biopsies revealed lupus erythematosus.  She was 
given no specific treatment but the lesions disappeared in a 
short period of time.  She had no trouble since that time.  
The only other skin condition noted was a slight generalized 
redness on her cheeks which comes and goes.  At the present 
time the veteran had no lesions on her body and no symptoms 
in the past 12 months.  She had undergone no specific 
treatment and had no history of side effects, or of malignant 
tumors.  

On examination the examiner noted no evidence of any kind of 
lesions, no scarring, disfigurement, acne, or alopecia.  The 
diagnosis was lupus erythematosus with a total involved body 
surface area of less than 1 percent.  

In a March 2004 VA respiratory examination the examiner noted 
no unexplained weight gains, loss, fevers, chills, night 
sweats, double vision, or recent vision changes.  The veteran 
reported shortness of breath with exertion.  Pulmonary 
function tests at Walter Reed Army Hospital as well as the 
VAMC indicated restrictive ventilatory defect.  She has not 
seen a pulmonologist and has no known diagnosis of asthma or 
COPD.  She had no chest pain, palpitations, or syncopal 
episodes, nausea, vomiting, constipation, bloody or tarry 
stool.  She has had no headaches, dizziness, seizures, or 
loss of consciousness.  The impression was Sjogren's syndrome 
with recurring dry mouth and eyes, lupus discoid skin 
involvement, and chronic obstructive pulmonary disease.  The 
examiner noted Sjogren's syndrome was associated with 
pulmonary changes over time including interstitial disease, 
pulmonary fibrosis, recurrent infections such as sinusitis or 
pneumonia.  Although obstructive lung disease was less common 
in Sjogren's syndrome patients, it did occur, particularly 
noted with interstitial lung disease with impaired diffusion 
of diffusing capacity of lungs for carbon monoxide.  The 
report of a VA pulmonary function test (PFT) revealed an 
FEV1/FVC actual of 71 percent; and FEV1 percent predicted as 
95 percent.  The recent PFTs indicated obstructive 
ventilatory defect which was not responsive to 
bronchodilators.  It was as likely as not that the 
obstructive ventilatory disease was related to Sjogren's 
syndrome.

In a May 2004 letter from Walter Reed Army Medical Center a 
rheumatologist noted that the veteran had been followed since 
March 2001 for Sjogren's syndrome and subacute cutaneous 
lupus erythematosus (SCLE).  During this period she suffered 
from the sequelae of these chronic diseases with profound 
fatigue, photosensitive skin rashes, peripheral neuropathy, 
renal insufficiency and proteinuria, motor weakness, 
gastroesophageal reflux, severely dry mucosal membranes and 
muscle cramping.  Her serologies were consistent with 
continued autoimmune disease manifested by abnormal antibody 
production.  Given the chronicity and unpredictable nature of 
the chronic connective tissue diseases such as Sjogren's 
syndrome and SCLE it was impossible to say exactly what her 
disease course would be like.  It was however possible to say 
that flareups or exacerbations of disease will characterize 
her clinical course and that many organ systems could 
potentially be involved.

Analysis

Disability evaluations are determined by the application of 
the Rating Schedule, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the rating to the present time.  
Fenderson, 12 Vet. App. 119 (1999).  

The veteran's Sjogren's syndrome disability has been rated 
analogously under the provisions governing systemic lupus 
erythematosus, (disseminated).  38 C.F.R. § 4.88b, Diagnostic 
Code 6350 (2005).  Under Code 6350, a 10 percent rating is 
assigned for exacerbations once or twice a year or 
symptomatic during the past 2 years; a 60 percent rating is 
assigned for exacerbations lasting a week or more, 2 or 3 
times per year; and a 100 percent rating is assigned for 
acute manifestations with frequent exacerbations, producing 
severe impairment of health.  Note, this condition may be 
evaluated either by combining the evaluations for residuals 
under the appropriate system, or by evaluating under 
Diagnostic Code 6350, whichever method results in a higher 
evaluation.  38 C.F.R. § 4.88b, Diagnostic Code 6350.  

During the course of the appeal, the veteran was examined 
several times in June 1997, November 1998, May 1999, May 
2001, and March 2004, with only the last VA examination 
completed in accordance with Diagnostic Code 6350 and the 
Board's remand instruction.  

Treatment and examination records within the claims folder 
have been carefully reviewed by the Board.  As reflected in 
these records, including those addressed in detail above, the 
veteran's Sjogren's syndrome has been most properly evaluated 
analogous to lupus with exacerbations lasting a week or more, 
2 or 3 times a year.  Her symptoms have essentially remained 
the same during the entire appeal period, and as such the 
current 60 percent rating appears to be the most appropriate 
for the initial rating for Sjogren's syndrome.

The Board finds that the medical evidence of record does not 
establish entitlement to a rating greater than 60 percent for 
Sjogren's syndrome.  Medical evidence 
from recent years in the form of VA outpatient treatment 
records as well as private treatment records show that the 
veteran has experienced recurring problems with dry eyes, 
mouth, and oral cavity, as well as skin lesions, fatigue, 
kidney function, and obstructive ventilatory disease.  The 
records clearly reflect increased activity, with the 
obstructive ventilatory disease becoming evident only 
recently.  However, the symptoms of the Sjogren's syndrome 
appear to be stable without the need for hospitalization or 
medications.  While Plaquenil had been taken in the past to 
control a lupus skin outbreak it has not been used recently.  

The most recent VA examinations in March 2004 have indicated 
that the veteran suffered mostly from symptoms of dry mouth, 
dry eyes, and dry oral cavity.  The examinations revealed no 
skin disorders, eyesight was 20/20, and there was evidence of 
COPD.  The pertinent diagnoses were Sjogren's syndrome with 
chronic dry mouth and eyes, lupus discoid skin involvement of 
less than 1% of surface body involvement, and COPD.  The 
veteran had not been hospitalized, or had any outbreaks, or 
required medication in the last twelve months.  Clearly, the 
above clinical findings show that the veteran does not 
experience frequent exacerbations and multiple joint and 
organ manifestations that are productive of moderately severe 
impairment of health or acute Sjogren's syndrome, with 
frequent exacerbations, producing severe impairment of 
health.  

Regarding her skeletal system including her upper and lower 
extremities and hips these appeared essentially normal.  On 
examination, her shoulders, elbows, and wrists were normal 
with a full ROM.  There was no tenderness over the muscular 
structures of the joints, no appreciable effusion, erythema 
or edema.  She had excellent grip strength and did not show 
signs of discomfort.  

The veteran's hips, knees, ankles, and feet were normal, with 
no evidence of limitation of movement.  There was no 
swelling, redness, synovitis, deformity, or instability of 
any joint.  There was no evidence of severe degenerative 
arthritis or inflammatory arthropathy, or evidence of 
flareups by history or by examination.  The veteran had not 
received any prescribed medications or treatment for joint 
pain in the last 12 months.  There was no evidence of 
limitation due to pain, loss of motion, flareups, 
incoordination, or weakness.

Although the veteran had complaints of joint pain and 
fatigability, the examination of the musculo-skeletal system 
(the joints) revealed no limitation of motion of any joint or 
body part.  There is no radiologic evidence that the veteran 
has objective manifestations of arthritis on radiologic 
examination of any joint. Thus, the veteran is not entitled 
to a 10 percent evaluation for arthritis of any joint under 
DC 5003. It follows, then, that the veteran is not entitled 
to a higher initial evaluation based on the fact that she has 
arthralgias of several major joints.

While the veteran complains of arthralgia, that is, pain, in 
multiple joints, she has not exhibited limitation of motion 
of any joint, although she complains of pain on use.  There 
is no medical evidence that the veteran has compensable 
limitation of motion of any joint affected by arthralgia, to 
include the ankles, wrists, elbows, shoulders, or hips. 
Therefore, the veteran is not entitled to a higher evaluation 
for arthralgia, or to a separate compensable evaluation for 
any joint, based on limitation of motion.  See 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes Diagnostic Codes 5000 
through 5298 (2005).  

Likewise while the veteran now has COPD, she exhibited 
symptoms equivalent to no more than a 10 percent rating.  See 
38 C.F.R. § 4.97, Diagnostic Codes Diagnostic Codes 6600 
through 6604 (2005).  

Regarding the veteran's skin disorder there is no current 
exposed body surface involvement and less than 1% total body 
surface involvement.  These symptoms are equivalent to a 
noncompensable rating.  See 38 C.F.R. § 4.118, Diagnostic 
Codes Diagnostic Codes 7806, 7809 (2005).  

Regarding the veteran's eye disorder it exhibits no 
impairment of visual acuity, field loss, or episodic 
incapacity.  The veteran exhibits symptoms equivalent to 
keratitis during the active phase.  This allows for a minimum 
10 percent rating.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6000 through 6035 (2005). 

Regarding the veteran's edentulousness, there is no 
compensable rating for loss of teeth due to caries.  
Diagnostic Code 9913 rates the loss of teeth due to loss of 
substance of the body of the maxilla or mandible which is not 
the case here.  However it allows a noncompensable rating 
"where the loss of masticatory surface can be restored by 
suitable prosthesis."  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2005). 

Regarding the veteran's kidney involvement diagnosed as type 
I tubular acidosis of the kidney with hypokalemia, and renal 
insufficiency with a creatine of 1.8, she does not exhibit 
any other chronic kidney dysfunction at this time. The rating 
criteria for renal dysfunction allow a noncompensable rating 
for albumin and cast with history of acute nephritis, or 
hypertension noncompensable under diagnostic code 7101.  See 
38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes 7500 through 
7542 (2005). 

The Board has determined that the individual ratings for the 
veteran's affected conditions would be; joints 10 percent, 
keratitis 10 percent, respiratory disorder 10 percent, skin 
disorder, kidneys, and endentulousness noncompensable.  The 
veteran's combined rating would not amount to more than what 
the RO has already determined, namely a combined rating of 40 
percent. See 38 C.F.R. § 4.25.  Thus, the individual ratings 
when combined do not exceed the currently assigned 60 percent 
rating for Sjogren's syndrome.

The Board finds that while the evidence shows that the 
veteran's condition is a significant one which likely affects 
her daily functioning, it has not been shown 
that the condition currently produces a severe impairment of 
health, as is required for a 100 percent rating under Code 
6350.  The preponderance of the evidence is against the claim 
for a rating higher than 60 percent for Sjogren's syndrome.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2005).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings, up to 100 
percent, are assignable pursuant to Diagnostic Code 6350, but 
the medical evidence reflects that the manifestations 
required to warrant such a higher rating is not present in 
this case.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for her service-connected disability 
from Sjogren's syndrome, nor is it otherwise shown that 
Sjogren's syndrome, by itself, so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
Sjogren's syndrome is adequately compensated by the 60 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.  

Moreover, after reviewing the evidence of record presented in 
this case, the Board finds that the veteran's service-
connected Sjogren's syndrome has not been shown to be more or 
less than 60 percent disabling during any period when service 
connection has been in effect.  See Fenderson, supra.  


ORDER

For the period from March 1, 1997 through March 24, 2004, a 
60 percent rating is granted for Sjogren's syndrome, subject 
to the law and regulations governing the payment of monetary 
awards.

A rating in excess of 60 percent for Sjogren's syndrome is 
denied.  


___________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


